VAN GRAAFEILAND, Circuit Judge,
dissenting:
I regret that my colleagues feel compelled to reach a decision that is so obviously unjust to a group of railroad laborers who have waited patiently for more than a decade to receive back pay clearly due them but who now will receive nothing. At issue herein is judicial review of an order of the National Railroad Adjustment Board, which is “among the narrowest known to the law.” Henry v. Delta Airlines, 759 F.2d 870, 871 (11th Cir.1985) *17(quoting Diamond v. Terminal Railway Alabama State Docks, 421 F.2d 228, 233 (5th Cir.1970)); see Union Pacific R.R. v. Sheehan, 439 U.S. 89, 93-94, 99 S.Ct. 399, 402-03, 58 L.Ed.2d 354 (1978).
The Board twice made an award against the St. Johnsbury Railroad, but complicated the second award by adding the phrase “as owned at the time by the State of Vermont.” Since there was no such ownership, the quoted phrase was meaningless. When the State appealed the judgment erroneously entered against it, we considered the choice for which my colleagues now opt, i.e., simple reversal. We decided against it, because it would leave the order of the Adjustment Board permanently in limbo. The alternatives were to either return the matter once again to the Board or to order enforcement of the existing award against the St. Johnsbury Railroad. Because we saw no reason to expect that the Board would not make a third award against St. Johnsbury, as it had the first two, we decided to bring this eleven-year-old matter to a close by ordering the district court to enter judgment against St. Johnsbury in accordance with the meaningful provisions of the existing award.
When St. Johnsbury petitioned for rehearing, it asked for relief in the alternative, one of the alternatives being to “grant leave to St. Johnsbury Railway to appear, submit briefs and argue on the question of its liability to the Brotherhood.” Although the likelihood of an effective challenge to the Board’s decision seemed most remote, the writer was perfectly willing to grant the foregoing relief, since it would give the Railroad “its day” in our Court and would be in keeping with the intent of 45 U.S.C. § 153 that the Adjustment Board’s orders be judicially enforced. Because my colleagues rejected this alternative, with the inevitable result that the unpaid workers remain unpaid, I dissent.